DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. Daniel McClure on 6/2/2022
The application has been amended as follows: 
In claim 11,
		Line 9, change “structure;” to – structure, a top of the second portion of the second 	conductive structure is wider than a bottom of the first portion of the second conductive 	structure; --
Cancel claim 16
In claim 18, 
		Line 8, change “layer;”  to – layer, the second conductive structure comprises a first 	portion being surrounded by the second dielectric layer and a second portion being partially 	surrounded by the first conductive structure and in direct contact with the first dielectric layer, a 	top of the second portion of the second conductive structure is wider than a bottom of the first 	portion of the second conductive structure; --
In claim 27,
		Line 7, change “structure,” to – structure and directly contacts the dielectric layer,--
Cancel claims 32 and 33

Allowable Subject Matter
Claims 11-12, 14-15, 17-19, 21-24, 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
►	Recorded Prior Art fails to disclose or suggest combination semiconductor device as characteristics recited in base claim 11 comprising second conductive structure having a first portion and a second portion, wherein the second conductive structure is in direct contact with the first dielectric layer, the first portion penetrates through the second dielectric layer, and the second portion extends into the first conductive structure, a top of the second portion of the second conductive structure is wider than a bottom of the first portion of the second conductive structure.
►	Recorded Prior Art fails to disclose or suggest combination semiconductor device as characteristics recited in base claim 18 comprising a second conductive structure partially surrounded by the second dielectric layer and partially surrounded by the first conductive structure, wherein the second conductive structure is in direct contact with the first dielectric layer, the second conductive structure comprises a first portion being surrounded by the second dielectric layer and a second portion being partially surrounded by the first conductive structure and in direct contact with the first dielectric layer, a top of the second portion of the second conductive structure is wider than a bottom of the first portion of the second conductive structure.
►	Recorded Prior Art fails to disclose or suggest combination semiconductor device as characteristics recited in base claim 27 comprising a second conductive structure over the first conductive structure, wherein the second conductive structure has a first portion and a second portion, the second portion of the second conductive structure extends into the first conductive structure and directly contacts the dielectric layer, and a top of the second portion of the second conductive structure is wider than a bottom of the first portion of the second conductive structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819